

 S2511 ENR: Commercial Engagement Through Ocean Technology Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2511IN THE SENATE OF THE UNITED
		  STATESAN ACTTo require the Under Secretary of Commerce for Oceans and Atmosphere to carry out a program
			 on coordinating the assessment and acquisition by the National Oceanic and
			 Atmospheric Administration of unmanned maritime systems, to make available
			 to the public data collected by the Administration using such systems, and
 for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Commercial Engagement Through Ocean Technology Act of 2018 or the CENOTE Act of 2018.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Coordination regarding assessment and acquisition by National Oceanic and Atmospheric Administration of unmanned maritime systems.Sec. 4. Regular assessment of unmanned maritime systems to support National Oceanic and Atmospheric Administration missions.Sec. 5. Acquisition of unmanned maritime systems.Sec. 6. Reports on unmanned maritime systems and usage for mission of the National Oceanic and Atmospheric Administration.Sec. 7. Funding and additional authorities.2.DefinitionsIn this Act:(1)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration.(2)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.(3)Cooperative activities of the AdministrationThe terms cooperative activities of the Administration means cooperative activities between the Administration and an external entity, such as the Cooperative Institutes, Sea Grant Colleges, National Estuarine Research Reserves, the National Oceanographic Partnership Program established under chapter 665 of title 10, United States Code, and regional associations of the Integrated Ocean Observing System.(4)Data specificationsThe term data specifications shall refer to the type, resolution, periodicity, and quality of data required by an program of the Administration.(5)Test or training range(A)In generalThe term test or training range means an area designated for operating unmanned maritime systems and other types of systems for the purpose of—(i)evaluating the performance of such systems; or(ii)training personnel on operating procedures for such systems.(B)InclusionsThe term test or training range may include specialized fixed or portable instrumentation for the operation of unmanned maritime systems and other types of systems.(6)Unmanned maritime systems(A)In generalThe term unmanned maritime systems means remotely operated or autonomous vehicles produced by the commercial sector—(i)designed to function without an on-board human presence; and(ii)that may include associated components such as control and communications, instrumentation, data transmission, and processing systems.(B)ExamplesThe term unmanned maritime systems includes the following:(i)Unmanned undersea vehicles.(ii)Unmanned surface vehicles.(iii)Autonomous underwater vehicles.(iv)Autonomous surface vehicles.(C)Treatment of aerial vehiclesThe term unmanned maritime systems includes unmanned aerial vehicles and autonomous aerial vehicles that are used to address maritime issues to the extent the Administrator determines it is necessary and appropriate to achieve the purposes of this Act.3.Coordination regarding assessment and acquisition by National Oceanic and Atmospheric
 Administration of unmanned maritime systems(a)EstablishmentThe Administrator shall direct the Office of Oceanic and Atmospheric Research (in this Act referred to as OAR) and the Office of Marine and Aviation Operations (in this Act referred to as OMAO)—(1)to coordinate the Administration’s research, assessment, and acquisition of unmanned maritime systems; and(2)to consider the use of unmanned maritime systems in cooperative activities of the Administration.(b)Coordination within the Administration(1)Unmanned Systems Executive Oversight BoardIn meeting the requirements described in subsection (a), the Administrator shall—(A)utilize the Unmanned Systems Executive Oversight Board (in this Act referred to as the USEOB) as the coordinating mechanism; and(B)ensure that OAR and OMAO address requirements throughout the Administration.(2)IncludedIn utilizing the USEOB under paragraph (1), the Administrator shall ensure that representation on the USEOB is included from the following:(A)The Office of Ocean Exploration (OER).(B)The program office of the Integrated Ocean Observing System.(C)Such other offices of the Administration as the Administrator determines are actively engaged with unmanned maritime systems.(c)Coordination with the Navy(1)In generalIn carrying out this Act, the Administrator shall—(A)make efforts to coordinate with the Secretary of the Navy to leverage expertise in the development and operational transition of unmanned maritime systems;(B)align with, utilize, and inform the Deputy Under Secretary of Commerce for Operations and the Oceanographer of the Navy’s strategic and operational priorities, particularly for missions and geography within the Administration’s purview;(C)seek to utilize Naval unmanned systems test or training ranges, such as the Gulf of Mexico Unmanned Systems Test and Training Range of the Naval Meteorology and Oceanography Command, and maximize interagency cooperation and sharing of best practices; and(D)to formalize coordination, execute a memorandum of understanding with the Secretary of the Navy that includes—(i)incorporating consideration of priorities and requirements of the Administration into research and development activities conducted by the Secretary of the Navy;(ii)consultation intended to encourage and facilitate efforts by the Administration to partner with the Navy to procure unmanned maritime systems and to establish, instrument, and operate test or training ranges and related facilities;(iii)adopting procedures defined by the Secretary of the Navy for the Administration to access and utilize test or training ranges or related Naval facilities for purposes identified in paragraph (2)(B); and(iv)such other topics as the Administrator considers necessary or advisable, including mapping, bathymetry, observations, and ocean exploration.(2)LocationThe Administrator shall, if practicable, carry out the activities authorized by this Act at a facility where the Navy and the Administration are co-located, for the following purposes:(A)Gaining efficiencies through collaboration.(B)Advancing development of unmanned maritime systems, including—(i)systems research and development;(ii)systems testing;(iii)systems modifications; and(iv)systems integration.(C)Accelerating transition from concept to manufacturing and acquisition.(d)Coordination with other Federal agenciesIn carrying out this Act, the Administrator and the Secretary of the Navy may utilize the National Oceanographic Partnership Program, established under chapter 665 of title 10, United States Code, as a mechanism for providing interagency coordination for the advancement of unmanned maritime systems.(e)Coordination with academic sectorIn carrying out this Act, the Administrator, in consultation with the Secretary of the Navy, may coordinate and co-locate with an academic research institution, or consortium of academic research institutions, for the following purposes:(1)Maximizing opportunities for research and development of unmanned maritime systems.(2)Providing training in unmanned maritime systems as part of an accredited certificate or degree program of education.(3)Facilitating the commercialization of unmanned maritime systems through public-private partnerships that includes academic research institutions, private industry, and public safety agencies.(4)Arranging access to and use of additional facilities that support testing and assessment of or training with respect to unmanned maritime systems under environmental conditions of interest, increasing operational tolerance under such conditions, certifying operational capacity under such conditions, whether real or simulated, and training operators of unmanned maritime systems in real or simulated environments.(5)Facilitating engagement with other academic institutions with interest or relevant expertise in unmanned maritime systems.(6)Promoting information sharing between the academic, environmental, and military institutions to lead to more robust, mission-oriented unmanned maritime systems.(f)Engagement with the private sectorOther than as described in subsection (e), the Administrator, in consultation with the Secretary of the Navy, may, in carrying out this Act, to the extent practicable, coordinate and consult with the private sector—(1)to support the commercialization of unmanned maritime systems; and(2)to assist with their assessment of commercially available unmanned maritime systems to support the missions and goals of the Navy, the Administration, and cooperative activities of the Administration.4.Regular assessment of unmanned maritime systems to support National Oceanic and Atmospheric
 Administration missions(a)In generalThe Administrator, acting through the Assistant Administrator for Oceanic and Atmospheric Research and the Director of the Office of Marine and Aviation Operations and the National Oceanic and Atmospheric Administration Commissioned Officer Corps, shall regularly assess publicly and commercially available unmanned maritime systems for potential use to support missions of the Administration.(b)Science-based assessmentsThe Administrator shall carry out subsection (a) through the Assistant Administrator for all matters relating to assessment of the suitability, feasibility, and cost-effectiveness of unmanned maritime systems to meet data specifications required by programs of the Administration.(c)Assessment of operational utilityThe Administrator shall carry out subsection (a) through the Director for all matters relating to assessment of whether unmanned maritime systems are operationally reliable, feasible, and cost effective enough to make observations required by programs of the Administration.(d)EngagementThe Assistant Administrator and the Director shall jointly—(1)convene and consult the Unmanned Maritime Systems Ocean Technology Coordinating Committee established under section 3(b); and(2)consult with the heads of other offices of the Administration, the academic sector, and developers and manufacturers of unmanned maritime systems to conduct the assessments under subsection (a).5.Acquisition of unmanned maritime systems(a)In generalThe Administrator shall coordinate and centralize the acquisition by the Administration of unmanned maritime systems to meet the prioritized list of data requirements identified by OAR and OMAO in carrying out this Act in their regular assessments and approved by the USEOB.(b)Memoranda of understandingIn order to realize greater savings and efficiency, the Administrator may develop and execute a memorandum of agreement with the Secretary of the Navy to—(1)participate in procurements conducted by the signatories to the memorandum of understanding;(2)accept decommissioned unmanned maritime systems from the Navy;(3)develop policies and procedures to share unmanned maritime systems; or(4)provide for other means of creating efficiency and savings in Federal acquisition of unmanned maritime systems.(c)Rule of constructionNothing in this Act shall be construed to modify Federal procurement law.6.Reports on unmanned maritime systems and usage for mission of the National Oceanic and Atmospheric Administration(a)In generalIn carrying out this Act, the Administrator shall, not later than one year after the date of the enactment of this Act, and every 4 years thereafter, submit to the appropriate committees of Congress a report on the usage of unmanned maritime systems for the mission of the Administration.(b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:(1)An inventory of current unmanned maritime systems used by programs of the Administration, a summary of the data they have returned, and the benefits realized from having such data.(2)A prioritized list of data requirements of the Administration that could be met with unmanned maritime systems, and the commercially available unmanned maritime systems with the operational capabilities to collect such data.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Commerce, Science, and Transportation of the Senate; and(2)the Committee on Appropriations, the Committee on Armed Services, the Committee on Natural Resources, and the Committee on Science, Space, and Technology of the House of Representatives.7.Funding and additional authorities(a)FundingThe Administrator shall carry out this Act using existing amounts appropriated or otherwise made available to the Administration.(b)Additional authoritiesIn carrying out this Act, the Administrator may—(1)enter into contracts, cooperative agreements, and other transactions with any domestic or foreign government;(2)notwithstanding section 1342 of title 31, United States Code, accept donations and voluntary and uncompensated services;(3)accept funds from other Federal departments and agencies;(4)utilize the National Oceanographic Partnership Program established under chapter 665 of title 10, United States Code, to accept funds from other Federal departments and agencies, to accept donations, and to enter into contracts and award grants;(5)under an agreement entered into under paragraph (1), transfer funds appropriated to carry our this Act to any organization; and(6)use, with their consent, with or without reimbursement, and subject to the availability of appropriations, the land, services, equipment, personnel, and facilities of—(A)any department, agency, or instrumentality of the United States;(B)any State or local government or tribal government; or(C)any foreign government or international organization.Speaker of the House of RepresentativesVice President of the United States and President of the Senate